Citation Nr: 0513280	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for a left ear hearing 
loss

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active duty training from January 1967 to May 
1967 and served on active duty from January 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied service connection for hearing 
loss and continued a 50 percent evaluation for the veteran's 
PTSD.

The veteran testified before the undersigned in February 
2005.  A transcript of the veteran's hearing has been 
associated with the claims folder.  

At his hearing, the veteran raised the issues of entitlement 
to service connection for erectile dysfunction and for a 
total rating based on unemployability.  As neither of these 
issues has been adjudicated by the RO, they are referred for 
appropriate action.

The issues of entitlement to service connection for left ear 
hearing loss and an increased rating for PTSD are addressed 
in the decision below, while the issue of entitlement to 
service connection for right ear hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with regard to the issues decided herein have 
been accomplished.  

2.  The veteran does not have current left ear hearing loss 
disability for VA compensation purposes.  

3.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as sleep disturbance, anxiety, intrusive 
thoughts, avoidance and hypervigilance.


CONCLUSIONS OF LAW

1.  The claim of service connection for left ear hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).  

2.  The criteria for entitlement to a rating in excess of 50 
percent for PTSD have not been met.  See 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.125, 4.123, 
4.127, 4.129, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims were received in 
January 2002, after the enactment of the VCAA.

A Statement of the Case, issued in April 2003, provided 
notice to the veteran of the evidence necessary to support 
his claims of entitlement to service connection for  hearing 
loss and an increased rating for PTSD.  Supplemental 
statements of the case dated in April 2004 and August 2004 
also provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefits sought.

Moreover, letters dated in May 2002 and December 2003 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Moreover, the veteran has been afforded a VA examination of 
his service-connected PTSD.  The veteran has also been given 
the opportunity to testify before the undersigned Veterans 
Law Judge in February 2005.  The veteran and his 
representative have not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Service connection, with a disability evaluation of 50 
percent, was granted in April 1998.  

The veteran submitted the instant claim for increase in 
January 2002.  He also submitted a claim of entitlement to 
service connection for hearing loss.

A VA psychiatric examination was conducted in June 2002.  The 
veteran reported that he had difficulty falling asleep and 
that he experienced frequent midnight awakenings.  He 
endorsed occasional nightmares.  He reported irritability and 
difficulty in relationships.  He indicated that he was easily 
upset and that he had been involved in several physical 
fights.  He reported hypervigilance and avoidance of crowds.  
He indicated that he had occasional feelings of hopelessness 
and worthlessness.  He denied hallucinations, as well as 
homicidal and suicidal ideation.  Socially, he reported two 
divorces and indicated that they were partially due to his 
PTSD.  He indicated that he had difficulty getting along with 
people.  He reported that he had started businesses since 
retiring from police work, but that his attitude and 
difficulty getting along with others caused his businesses to 
fail.  He reported a history of heavy alcohol use.  On mental 
status examination, there was no psychomotor agitation or 
retardation.  The veteran's mood was irritable and his affect 
was anxious.  Insight and judgment were fair.  The diagnosis 
was PTSD.  Alcohol abuse and marijuana abuse were also noted.  
The veteran's GAF was 50.  The examiner indicated that the 
veteran's symptoms had interfered with his ability to 
maintain interpersonal relationships.  He also noted that the 
veteran had difficulty obtaining and retaining employment.

A November 2003 VA outpatient treatment note indicates that 
the veteran was drinking more alcohol.  He contracted to 
significantly reduce his alcohol intake.  He was noted to be 
more open and participatory both individually and within 
group therapy.  A subsequent note indicates the veteran's 
complaint of poor sleep.  PTSD and alcohol dependence were 
diagnosed, and the veteran's GAF score was 50.  

A VA audiological examination was conducted in January 2004.  
The veteran complained of difficulty hearing low tones and 
deep voices.  He reported popping in his ears and a feeling 
of pressure.  He indicated a history of military noise 
exposure and denied recreational noise exposure.  Audiometric 
testing of the veteran's left ear revealed the following:




HERTZ




500
1000
2000
3000
4000
AVG
Left
5
15
0
15
35
16

The speech recognition score for the left ear was 96.  The 
diagnosis was mild to moderately severe high frequency 
sensorineural hearing loss on the left.  The examiner noted 
that the hearing threshold levels did not meet the criteria 
for disability per VA regulatory definition.

An additional VA psychiatric examination was carried out in 
February 2004.  The veteran complained of a high level of 
anxiety, trouble falling asleep, early awakenings and 
frequent nightmares.  He described frequent, persistent, 
intrusive thoughts of his combat experiences.  He indicated 
that he startled easily and that he was bothered by news of 
the Iraq war.  The examiner noted that the veteran had a long 
history of heavy drinking as well as some infrequent 
marijuana use.  He reported that he had worked as a U.S. 
Capitol police officer for 22 years and had retired on 
disability due to a back injury.  He related that he had been 
held hostage by a fellow police officer in the late 1980s and 
that such had worsened his symptoms and he had sought 
treatment.  He indicated that after his retirement in 1992 he 
had attempted to start three businesses, but that they had 
all failed.  He indicated that his main problem was getting 
along with people, including his customers.  On  mental 
status examination, the veteran was alert and cooperative.  
He waited in the hallway outside the waiting room because he 
was not comfortable going into the room.  There was no 
thought disorder or affective disturbance.  There were no 
delusions, although the veteran described mild paranoid 
ideation.  There was no suicidal or violent ideation.  
Attention, memory, and concentration were intact.  The 
veteran was noted to maintain activities of daily living, but 
that he experienced deficiencies in most areas.

An April 2004 outpatient treatment note indicates that the 
veteran had a physical and psychological burden of caring for 
his aging parents.  The provider indicated that the veteran 
was not a danger to himself or others.  

At his February 2005 hearing before the undersigned, the 
veteran testified that he had served as a supply person, but 
that he had been required to perform guard duty and that his 
unit also made deliveries to the flight line.  He indicated 
that his barracks was very close to the flight line.  

With regard to his PTSD, the veteran testified that he 
attended group therapy once a week.  He reported that he 
slept for four hours, and might be up for a while before he 
might go back to sleep.  He stated that he had nightmares 
sometimes two or three times per week, but sometimes less.  
He indicated that he had been married twice and that both 
marriages had ended.  He stated that he had a good 
relationship with his two adult daughters, as well as with 
his parents.  He related that he was the primary caregiver to 
his elderly parents.  He stated that he had been out of work 
for 12 years and that his last formal employment had been 
with the U.S. Capitol Police from 1970 to 1992.  He indicated 
that the basis for his retirement was a back injury while 
making an arrest.  He denied having applied for Social 
Security benefits.  He denied an active social life, with the 
exception of his involvement with The American Legion.  He 
stated that he had one or two good friends.  He indicated 
that he had a problem with anger and that he could become 
angry without provocation.  He testified that he drank six to 
seven beers a day, but denied use of illegal drugs.  He 
stated that he took a prescription medication to help him 
sleep.

Analysis

Service Connection for Left Ear Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

None of the audiometric testing performed during the 
veteran's service revealed the presence of left ear hearing 
loss as defined by the regulation.  Moreover, the results of 
the veteran's VA examinations have also failed to demonstrate 
the presence of left ear hearing disability as defined by 38 
C.F.R. § 3.385.  

Since the medical evidence uniformly indicates that the 
veteran has no hearing loss disability in the veteran's left 
ear, the claim of entitlement to compensation based on 
hearing loss must be denied.  


Increased Rating for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently evaluated as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  A 50 percent evaluation is indicated where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self of others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).

Having carefully reviewed the evidence of record, the Board 
has concluded that a higher rating for PTSD is not warranted.  
In reaching this conclusion, the Board notes that the 
veteran's psychiatric symptoms include sleep disturbance, 
anxiety, and intrusive thoughts.  He has problems with his 
temper, and VA examination has noted paranoia.  He has 
indicated that he has good relationships with his daughters 
and parents.  He has also indicated that he is responsible 
for much of his parent's care, and he has not stated that he 
is unable to carry out that responsibility.  All of the 
veteran's currently documented symptoms are clearly 
contemplated by the criteria for the currently assigned 50 
percent evaluation.  Moreover, there is no evidence of 
obsessional rituals, speech disturbance, near continuous 
panic or depression, impaired impulse control, neglect of 
personal appearance and hygiene or inability to establish and 
maintain effective relationships.  Accordingly, a rating in 
excess of 50 percent for PTSD is not for application.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted.  


ORDER

Entitlement to service connection for a left ear hearing loss 
is denied.

Entitlement to an increased rating for PTSD is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

The veteran's service medical records indicate that his 
hearing did diminish slightly between his enlistment and 
discharge physical examinations.  On VA examination in 
January 2004, the hearing threshold levels for the veteran's 
right ear did meet the criteria for hearing loss disability 
under 38 C.F.R. § 3.385.  The examiner did not have access to 
the claims folder, and indicated that he could not opine as 
to whether the hearing loss was related to military acoustic 
trauma without review of the claims folder.  Therefore, the 
Board concludes that the veteran should be afforded a further 
VA audiological examination to determine the etiology of his 
right ear hearing loss.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should then schedule the 
veteran for a VA audiological examination 
to determine the nature and etiology of 
the veteran's right ear hearing loss.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's right ear hearing loss 
is etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the physician in the examination 
report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


